Order unanimously affirmed, with costs. Simons, J., not participating. Memorandum: Special Term properly denied defendant Arthur Murray, Inc.’s (Murray), motion for a protective order. Due to the nature of the agreement between the defendants it was reasonable to determine that an oral • examination of defendant Murray was an appropriate method of discovery and it was also reasonable to provide that defendant, rather than the plaintiffs, should absorb the expenses of such examination. In the absence of a clear abuse, the discretionary act of Special Term should not be disturbed (Siegler v Massachusetts Acc. Co., 255 App Div 1031). The examination should not be held, however, until the proposed examination of Rinaldi in Rochester is completed; this will give plaintiffs and Murray a better idea of the nature and scope of the examination of Murray, narrow the issues and make it easier to conduct such examination and complete it expeditiously. (Appeal from order of Monroe Supreme Court —protective order.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.